PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s automobile in the amount of $230.47 were caused when said vehicle struck a ditch across Posey Saxton Road in Raleigh County, West Virginia, a highway owned and maintained by the respondent; and to the effect that this occurred because of the negligence of the respondent in failing to properly maintain said highway, which negligence was the proximate cause of the damages sustained, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $230.47.